DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 12/30/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
Newly submitted claims 1,2,5-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
 	As stated in the non-final Office action mailed on 8/31/2021, the application contains multiple embodiments, and applicant originally submitted claims 1-4 for examination. Claims 1-2 are generic while claims 3-4 read on fig. 10, thus, at the time of the Office action, an election of species is not warranted because the only species that is claimed is fig. 10, claims 3-4 (noting that claims 1-2 are generic). The examiner stated this clearly on the record on page 2 of the Office action. 
	In response to the non-final Office action mailed on 8/31/2021, applicant canceled claims 3-4 (after receiving an art rejection under 102) and amended claims 1-2 to include limitation of “a transparent portion except the upper part, above the transparent portion, a belt-like light-tight portion is provided at the upper part to extend from the opening toward the transparent portion positioned below” and added new claims 5-15 (NOTING that claim 5 status identifier is incorrect because claim 5 was not filed originally, thus, should be designated as “new” and not “currently amended”).  In reviewing this added limitation, the only discussion of the belt-like light-tight portion is belt. The light-tight portion 12 is colored in a lightproof color or formed of a lightproof material. The transparent portion 13 is formed of transparent plastic or glass”. Given this description, it appears that NONE of the other embodiments or figures show a belt-like portion 12 provided at the upper part, even though ref. 12 was in the figures. For example, fig. 11 shows ref. 12 but clearly, based on the description and the drawings, ref. 12 is NOT a belt-like portion. Instead, ref. 12 is merely a light-tight portion and not belt-like light-tight portion provided at the upper part as claimed.  It appears to the examiner that figs. 1-5 show a belt-like portion 12 clearly with a dotted line. Nowhere else in the specification further explained this belt-like concept. Thus, based on the description provided in applicant’s specification, the added limitation appears to only read on figs. 1-5 and not generic to ALL species.  
	In reviewing the claims and based on the specification and drawings, the amended claims 1-2, and new claims 5-15 appear to create new embodiments that are not originally disclosed. As stated, claim 1 calls for the belt-like light-tight portion 12 in the upper part of the inner container, which does not belong to figs. 6-16, thus, claim 1 is not generic to all embodiments. The following is an analysis of the claims in correlation with the embodiments based on the specification and drawings: 
 	Claims 1,2,5: figs. 1-5 (para. 0015)
	Claims 6-8, fig. 6 (para. 0015)

	Claim 10, fig. 8 (para. 0016)
	Claim 11, fig. 9 (para. 0017)
	Claim 12, fig. 15 (para. 0021)
	Claim 13, fig. 11 (para. 0019)
	Claim 14, fig. 10 (para. 0018), 15 (para. 0021)
 	Claim 15, fig. 15 (para. 0021)
Claims 6-15 combined with claim 1 (due to their dependency on claim 1) appear to create new embodiments at are not originally disclosed. For example, claim 14 discussed the door for fig. 10, which was examined originally as filed. However, para. 0018 of the specification and fig. 10 do not discussed a belt-like light-tight portion 12 provided at the upper part (as stated for figs. 1-5). Thus, claims 1 & 14 combined appear to create a new embodiment. Another example is fig. 11 which shows inner cup 11 and outer cup 21 meeting at slantwise opening 26 with nothing resembling a belt-like portion provided at the upper part. Thus, again, it appears that applicant is creating a new embodiment for the combination of claim 1 and claim 13.  Likewise, the other embodiments are the same. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-2,5-15 do NOT read on fig. 10 as originally presented, and thus, are non-responsive. 
TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643